     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 1 of 24



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
American Institute for Foreign      )
Study, Inc. d/b/a Au Pair in        )
America and William L. Gertz,       )
                                    )
          Plaintiffs,               )
                                    )
               v.                   )    Civil Action No.
                                    )    20-10920-NMG
Laura Fernandez-Jimenez,            )
                                    )
          Defendant.                )
___________________________________)


                         MEMORANDUM & ORDER


GORTON, J.


     This is an action for declaratory judgment in which

plaintiffs American Institute for Foreign Study, Inc., doing

business as Au Pair in America (“APIA”), and William L. Gertz

(“Gertz”, collectively with APIA, “plaintiffs”) seek injunctive

relief to compel Laura Fernandez-Jimenez (“defendant” or

“Fernandez-Jimenez”) to arbitrate her claims against plaintiffs

on an individual basis rather than on behalf of herself and a

putative class or collective action.

     Pending before the Court, at this point, is plaintiff’s

motion for a preliminary injunction.




                                  -1-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 2 of 24



I.   Background

     A. Parties

     APIA is a Delaware corporation with its principal place of

business in Stamford, Connecticut.      APIA is a sponsor

organization authorized by the United States Department of State

(“DOS”) to facilitate a cultural exchange program with foreign

nationals pursuant to the DOS J-1 Visa Au Pair Program (“the Au

Pair Program”).

     Gertz is APIA’s Chairman, President and Chief Executive

Officer.   He resides in Connecticut.

     Fernandez-Jimenez is a Spanish national residing

temporarily in the United States on a J-1 non-immigrant Visa.

She has participated as an au pair in the Au Pair Program since

August, 2018.

     B. Factual Background

     The Au Pair Program provides an opportunity for young

foreign nationals to reside temporarily with a host family in

the United States while providing childcare and attending

college classes.   The program was designed and operates to

     increase mutual understanding between the people of
     the United States and the people of other countries
     [thereby] assist[ing] in the development of friendly,
     sympathetic, and peaceful relations



                                  -2-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 3 of 24



between the United States and participating countries. 22 U.S.C.

§ 2451.

    As part of the application process to become an au pair,

Fernandez-Jimenez was required to review and execute an

agreement titled “Au Pair in America Terms and Conditions” (“the

Terms & Conditions Agreement”).     Relevant to the instant

dispute, the Terms & Conditions Agreement contains an

arbitration provision (“the Arbitration Provision”) which

provides:

    This Agreement shall be governed by the laws of the
    State of Connecticut. I agree that any dispute with
    or claim against [the American Institute for Foreign
    Study (“AIFS”)], its staff, agents and all affiliated
    organizations, including those arising under this
    Agreement or my participation in the [Au Pair]
    Program, which is not settled informally, will be
    exclusively resolved by binding arbitration, to be
    conducted in substantial accordance with the
    commercial arbitration rules of the American
    Arbitration Association. The location of the
    arbitration and identity of the arbitrator will be
    decided by mutual agreement, with the costs to be
    borne exclusively by the [Au Pair] Program and the
    decision of the arbitrator shall be final. By
    accepting the terms of this Agreement, I agree that
    the U.S. Federal Arbitration Act governs the
    interpretation and enforcement of this Agreement and
    that I, Au Pair in America, and AIFS are each waiving
    the right to judicial and/or administrative agency
    resolution of disputes, any right to trial by jury, as
    well as the right to bring and resolve claims, either
    in an individual capacity or as a member of any class
    action, by any means and in any forum other than
    arbitration conducted by the American Arbitration
    Association.




                                  -3-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 4 of 24



    Fernandez-Jimenez signed the Terms & Conditions Agreement

on May 18, 2018.   APIA is a party to that agreement but Gertz,

individually, is not.

    Fernandez-Jimenez matched with a host family in

Massachusetts and resided with that family from August, 2018,

through April, 2019.    Thereafter, she applied for a secondary

placement with a new host family and remains a participant

elsewhere in the Au Pair Program.

    C. Procedural Background

    In January, 2020, Fernandez-Jimenez filed a complaint in

the Massachusetts Superior Court for Middlesex County on behalf

of herself and a class of similarly situated individuals for

alleged violations of the Massachusetts Wage Act, Mass. Gen.

Laws c. 149, § 148 and c. 151 § 1A.      Fernandez-Jimenez

voluntarily dismissed her complaint in February, 2020, and, on

that same day, filed a class arbitration demand with the

American Arbitration Association (“AAA”).

    The AAA submitted a letter to the parties informing them

that “the arbitration agreement submitted with the demand . . .

prohibits class, collective, or joint actions” and, for that

reason, AAA was unable to administer the matter as a class.

Fernandez-Jimenez responded that the Terms & Conditions

Agreement does not preclude class actions but rather “states

                                  -4-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 5 of 24



that the AAA is the exclusive forum for all claims, including

individual and class claims.”     APIA responded with a letter of

its own endorsing the AAA’s position but AAA ultimately referred

the question of arbitrability on a class basis to the chosen

arbitrator.

    Both parties continued to participate in the arbitration.

On February 21, 2020, an administrative conference was convened

by the AAA at which the parties discussed arbitration locale and

the selection of an arbitrator.     Plaintiffs filed their answer

to Fernandez-Jimenez’s class arbitration demand and preserved

their right to argue that the matter is not arbitrable on a

class or collective basis.

    In April, 2020, Fernandez-Jimenez filed an amended demand

for class and collective action arbitration, asserting

additional claims for common law negligent misrepresentation,

fraud, breach of duty and federal claims for minimum wage and

overtime payments pursuant to the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“the FLSA”).      On May 13, 2020, the AAA

advised the parties that an arbitrator had been appointed.

    The following day, plaintiffs filed their complaint in this

Court seeking declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202 that (1) the Court is exclusively authorized to decide

the class arbitrability issue (Count I), (2) defendant’s claims


                                  -5-
      Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 6 of 24



cannot proceed on a class or collective basis (Count II) and (3)

the Court should enter an order compelling defendant to submit

all claims against plaintiffs to binding arbitration on an

individualized basis pursuant to the Federal Arbitration Act, 9

U.S.C. § 4 (“the FAA”) (Count III).       That same day, plaintiffs

filed the instant motion for a preliminary injunction.

      This Court convened a hearing by videoconference regarding

that motion on June 15, 2020, at which defendant conceded that

this Court should decide the issue of class arbitrability.

      Shortly before the June 15 hearing, Fernandez-Jimenez filed

a separate action in the Massachusetts Superior Court for

Middlesex County on behalf of herself and a class of similarly

situated individuals against Gertz but not the APIA.         In that

action, Fernandez-Jimenez alleges violations of the

Massachusetts Wage Act (Count I) and breach of duty (Count II).

Gertz removed that case to this Court on diversity grounds and

it was assigned to this Session as a related case. See

Fernandez-Jimenez v. Gertz, No. 20-cv-10920-NMG.

II.   Motion for a Preliminary Injunction

      A.   Legal Standard

      To obtain a preliminary injunction, the moving party must

establish (1) a reasonable likelihood of success on the merits,

(2) the potential for irreparable harm if the injunction is

                                   -6-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 7 of 24



withheld, (3) a favorable balance of hardships and (4) a

consideration of the effect on the public interest. Jean v.

Mass. State Police, 492 F.3d 24, 26-27 (1st Cir. 2007).         Out of

these factors, the likelihood of success on the merits “normally

weighs heaviest in the decisional scales.” Coquico, Inc. v.

Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).        Fernandez-

Jimenez contests only the first factor.

    The Court may accept as true “well-pleaded allegations [in

the complaint] and uncontroverted affidavits.” Rohm & Haas Elec.

Materials, LLC v. Elec. Circuits, 759 F. Supp. 2d 110, 114, n.2

(D. Mass. 2010) (quoting Elrod v. Burns, 427 U.S. 347, 350, n.1

(1976)).   The Court may also rely on otherwise inadmissible

evidence, including hearsay, in deciding a motion for

preliminary injunction. See Asseo v. Pan Am. Grain Co., 805 F.2d

23, 26 (1st Cir. 1986).    Ultimately, the issuance of preliminary

injunctive relief is “an extraordinary and drastic remedy that

is never awarded as of right.” Peoples Fed. Sav. Bank v.

People’s United Bank, 672 F.3d 1, 8-9 (1st Cir. 2012) (quoting

Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645

F.3d 26, 32 (1st Cir. 2011)).

    B.     Application

    Plaintiffs seek injunctive relief on the grounds that:

(1) the Court must decide the availability of class or


                                  -7-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 8 of 24



collective arbitration pursuant to the Terms & Conditions

Agreement; (2) defendant may not arbitrate her claims against

plaintiffs on a class or collective basis; and (3) defendant may

not pursue any claims against plaintiffs on a class or

collective basis.

    It is undisputed that Gertz is not a party to the Terms &

Conditions Agreement.   Nevertheless, the parties draw no

analytical distinction between APIA and Gertz for purposes of

plaintiffs’ preliminary injunction motion.       The Court, however,

finds it necessary to address the propriety of injunctive relief

with respect to each plaintiff separately.

         1. APIA’s Likelihood of Success on the Merits

               a. Whether Class or Collective Arbitrability is a
                  Question for the Court

    APIA contends that whether Fernandez-Jimenez can arbitrate

her claims on a class or collective basis is a question of

arbitrability for the Court rather than for the appointed

arbitrator.   At the preliminary injunction hearing, Fernandez-

Jimenez informed the Court that she now consents to the Court

deciding the arbitrability of this putative class action.

Notwithstanding that concession, the Court will address the

issue for the record.

    Whether the availability of class or collective arbitration

is for the Court to decide depends upon whether it is classified
                                  -8-
      Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 9 of 24



as a “question of arbitrability” reserved for the court or a

subsidiary issue that devolves to the arbitrator. See Oxford

Health Plans LLC v. Sutter, 569 U.S. 564, 569 n.2 (2013).

Questions of arbitrability are

      gateway matters such as whether parties have a valid
      arbitration agreement at all or whether a concededly
      binding arbitration clause applies to a certain type
      of controversy.

Id.   Subsidiary issues, on the other hand, “grow out of the

dispute and bear on its final disposition.” John Wiley & Sons,

Inc. v. Livingston, 376 U.S. 543, 569 n.2 (2013).

      In Oxford Health, the United States Supreme Court

considered a case in which the arbitrator determined whether

class arbitration was available. 569 U.S. at 566.         The

arbitrator’s authority to make that decision was not, however,

properly before the Court. Id. at 569 n.2.        In reserving the

issue, the Court clarified that it “ha[d] not yet decided

whether the availability of class arbitration is a question of

arbitrability.” Id.

      The Supreme Court has provided no additional guidance since

Oxford Health but every circuit court of appeals that has

addressed the issue after that decision has concluded that the

availability of class or collective arbitration is a “question

of arbitrability” for the court. See Del Webb Cmtys., Inc. v.

Carlson, 817 F.3d 867, 877 (4th Cir. 2016); 20/20 Commc’ns, Inc.

                                   -9-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 10 of 24



v. Crawford, 930 F.3d 715, 718-19 (5th Cir. 2019); Reed

Elsevier, Inc. ex rel. LexisNexis Div. v. Crockett, 734 F.3d

594, 599 (6th Cir. 2013); Herrington v. Waterstone Mortg. Corp.,

907 F.3d 502, 506-11 (7th Cir. 2018); Catamaran Corp. v.

Towncrest Pharmacy, 864 F.3d 966, 971-72 (8th Cir. 2017); Eshagh

v. Terminix Int'l Co., 588 F. App'x 703, 704 (9th Cir. 2014);

JPay, Inc. v. Kobel, 904 F.3d 923, 930–36 (11th Cir. 2018).

    The First Circuit Court of Appeals addressed the issue

prior to Oxford Health in Skirchak v. Dynamics Research Corp.,

508 F.3d 49 (1st Cir. 2007).     In that case, the First Circuit

interpreted a prior plurality decision of the Supreme Court,

Green Tree Financial Corp. v. Bazzle, 539 U.S. 444 (2003), as

“ma[king] clear that . . . the question of whether class

arbitration is forbidden is not a question of arbitrability.”

Skirchak, 508 F.3d at 56.     The Supreme Court, however, disavowed

that interpretation of Bazzle in Oxford Health. Oxford Health,

569 U.S. at 569 n.2; see also Lamps Plus, Inc. v. Varela, 139 S.

Ct. 1407, 1417 n.4 (2009) (“This Court has not decided whether

the availability of class arbitration is a so-called ‘question

of arbitrability,’ which includes these gateway matters.”

(quoting Oxford Health, 569 U.S. at 569 n.2)).        For that reason,

Skirchak is not controlling.




                                  -10-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 11 of 24



    Consistent with the seven other circuits that have

addressed this issue after Oxford Health, the fundamental

difference between class/collective arbitration and individual

arbitration compels the conclusion that the choice between the

two is a question of arbitrability.

    The primary substantive difference is, of course, that in

class arbitration, any award of the arbitrator purports to bind

the bilateral parties as well as the absent class members.

Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 686

(2010).   Classes also present unique due process concerns.            Reed

Elsevier, Inc. ex rel. LexisNexis Div., 734 F.3d at 589-99.

    The practical consequences of proceeding with class rather

than individual arbitration are compelling as well.         For one,

class arbitration discombobulates certain procedural benefits of

bi-lateral arbitration such as efficiency and cost. See, e.g.,

Del Webb Cmtys., Inc., 817 F.3d at 875.       Class arbitration also

effectively eviscerates the privacy and confidentiality aspects

often associated with individual arbitration. Stolt-Nielsen

S.A., 559 U.S. at 686.

    These intrinsic differences demonstrate that whether the

parties agreed to proceed to arbitration on a class or

individual basis is a foundational question of arbitrability for

the Court to decide absent a clear and unambiguous delegation of


                                  -11-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 12 of 24



such authority to the arbitrator. See, e.g., Rent-A-Center,

West, Inc. v. Jackson, 561 U.S. 63, 68–69 (2010) (“[P]arties can

agree to arbitrate gateway questions of arbitrability.”); see

also First Options of Chi. v. Kaplan, 514 U.S. 938, 944 (1995)

(concluding that any delegation must “clearly and unmistakably”

afford the arbitrator with the authority to decide the question

of arbitrability).    The parties agree that there is no such

delegation in the Terms & Conditions Agreement.

     Accordingly, APIA has demonstrated a reasonable likelihood

of success on the merits of its contention that the availability

of class arbitration is a question for the Court rather than an

arbitrator to decide.    The Court will, therefore, proceed to

that question.

                 b. Whether the Terms & Conditions Agreement
                    Prohibits Class or Collective Arbitration

    APIA and Fernandez-Jimenez disagree as to whether two

clauses in the Arbitration Provision demonstrate sufficient

express or implied consent to compel class or collective

arbitration.   The “Substantial Accordance Clause” provides that

    [Fernandez-Jimenez] agree[s] that any dispute with or
    claim against AIFS, its staff, agents and all
    affiliated organizations, including those arising
    under this Agreement or [her] participation in the
    Program, which is not settled informally, will be
    exclusively resolved by binding arbitration, to be
    conducted in substantial accordance with the
    commercial arbitration rules of the American
    Arbitration Association. (emphasis supplied).

                                  -12-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 13 of 24



The “Waiver Clause”, in turn, provides that

    By accepting the terms of this Agreement . . .
    [Fernandez-Jimenez], Au Pair in America, and AIFS are
    each waiving the right to judicial and/or
    administrative agency resolution of disputes, any
    right to trial by jury, as well as the right to bring
    and resolve claims, either in an individual capacity
    or as a member of any class action, by any means and
    in any forum other than arbitration conducted by the
    American Arbitration Association. (emphasis supplied).

    Fernandez-Jimenez contends that (1) the Waiver Clause

plainly contemplates the availability of arbitration as an

alternative forum for both “claims . . . in an individual

capacity or as a member of a class action” and (2) assuming

arguendo that the Waiver Clause does not supply the requisite

express consent, the incorporation of the rules of the AAA in

the Substantial Accordance Clause demonstrates that APIA

implicitly consented to class arbitration.

    APIA responds that (1) defendant misreads the Waiver Clause

which applies only to the scope of the litigation waiver and not

to the scope of arbitration and (2) the Substantial Accordance

Clause is silent as to class or collective arbitration and the

reference to the rules of the AAA is insufficient to imply

consent.

    The FAA requires a court to “enforce arbitration agreements

according to their terms.” Epic Sys. Corp. v. Lewis, 138 S. Ct.

1612, 1621 (2018).    In that sense, arbitration is “strictly a

matter of consent,” Granite Rock Co. v. Teamsters, 561 U.S. 287,
                                  -13-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 14 of 24



299 (2010), and the role of the Court is “to give effect to the

intent of the parties,” Lamps Plus, Inc., 139 S. Ct. at 1416.

Because class arbitration effectively “undermine[s] the central

benefits of arbitration itself,” id. at 1417, a court may not

compel class arbitration “unless there is a contractual basis

for concluding that the party agreed” to arbitrate on a class

basis. Stolt-Nielsen, 599 U.S. at 684 (emphasis in original).

Neither silence, nor ambiguity is sufficient. Lamps Plus, Inc.,

139 S. Ct. at 1416.    Consent may, however, be implied from the

terms of an arbitration agreement. See Jock v. Sterling Jewelers

Inc., 942 F.3d 617, 626 (2d Cir. 2019) (citing Lamps Plus, Inc.

and Stolt-Nielsen).

    Focusing first on defendant’s arguments regarding the

Waiver Clause, the Court agrees with APIA that the purpose of

that clause within the context of the Arbitration Provision must

be considered.   Specifically, the Waiver Clause pertains to the

parties’ mutual waiver of the right to pursue litigation.          In

doing so, it identifies the scope of the litigation waiver as

applying to all claims whether brought individually or on behalf

of a class.   In contrast, the Substantial Accordance Clause

furnishes the scope, form and method of arbitration.         It

identifies the kinds of claims that must be submitted to

arbitration (“any dispute . . . including those arising under

this Agreement or [her] participation in the Program”) and the

                                  -14-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 15 of 24



form and method of arbitration (“binding” and “in substantial

accordance with the commercial arbitration rules of the [AAA]”).

    Although two sides of the same coin, the Substantial

Accordance Clause deals with the substance of arbitration, the

Waiver Clause with avoiding litigation.       Waiving the right to

pursue a class action litigation does not address the scope of

the agreed upon arbitration or whether it includes consent to

class or collective arbitration as an alternative.         The Court

therefore concludes that the Waiver Clause does not provide the

requisite consent to proceed with class or collective

arbitration.

    Defendant argues, in the alternative, that if the Waiver

Clause fails to provide the requisite express consent, reference

in the Substantial Accordance Clause to the “rules of the

American Arbitration Association” demonstrates that APIA

implicitly consented to class or collective arbitration.

    In support of her argument, defendant cites to Jock v.

Sterling Jewelers Inc. (“Jock IV”) in which the Second Circuit

Court of Appeals reviewed a district court’s order vacating an

arbitrator’s determination that the parties agreed to binding

class arbitration. 942 F.3d at 620.      In Jock IV, the parties

signed an arbitration agreement that provided for the strict

application of the rules of the AAA. Id. at 623.        The district


                                  -15-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 16 of 24



court held that the arbitrator exceeded her authority in

deciding the availability of class arbitration because the

contract did not delegate such authority to the arbitrator. Id.

at 623.

    The Second Circuit reversed and held that, by agreeing to

be bound by the rules of the AAA, the parties necessarily

incorporated the AAA Supplementary Rules for Class Arbitration

(“the Supplementary Class Rules”). Id. at 623.        Rule 3 of the

Supplementary Class Rules provides that “the arbitrator shall

determine as a threshold matter” the availability of class

arbitration. Id. at 623.    The court concluded that incorporation

of the Supplementary Class Rules, including Rule 3, properly

delegated to the arbitrator the question of whether class

arbitration was available. Id.     Consequently, the district court

erred in failing to treat the arbitrator’s decision with respect

to that question with the “extremely deferential standard of

review” applicable to a federal court’s assessment of an

arbitrator’s award. Id. at 622.

    Relying on Jock IV, defendant contends that the reference

to the AAA rules in the Substantial Accordance Clause similarly

incorporates the Supplementary Class Rules and, therefore,

provides implicit consent to class arbitration.




                                  -16-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 17 of 24



    First, this Court is not bound by Jock IV but even if it

were, Jock IV is distinguishable.        The arbitration agreement in

Jock IV contained a general reference to the rules of the AAA

but here, the Substantial Accordance Clause refers only to the

“commercial arbitration rules of the [AAA]” (“the Commercial AAA

Rules”) which do not address the availability of class actions.

Furthermore, the Jock IV agreement to arbitrate required strict

compliance with the AAA rules whereas the Substantial Accordance

Clause requires only “substantial” compliance with the

Commercial AAA Rules.

    Aside from the factual distinctions, defendant misreads the

holding of Jock IV.     Nothing in that case indicates that consent

to class arbitration can be inferred from incorporation of the

Supplementary Class Rules.     Jock IV stands only for the

proposition that, in the Second Circuit, consent for an

arbitrator to decide whether class arbitration is available can

be inferred from an agreement to be bound by the rules of the

AAA. Id.   To conclude, however, that such consent can generally

be inferred from such a broad reference would be contrary to the

long line of Supreme Court precedent requiring a specific

contractual basis for concluding that parties have agreed to

class arbitration. See, e.g., Stolt-Nielsen, 599 U.S. at 684.




                                  -17-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 18 of 24



    The Supplementary Class Rules themselves, as well as their

application in Jock IV, further support that conclusion.          Rule 3

of the Supplementary Class Rules provides that

    [i]n construing the applicable arbitration clause, the
    arbitrator shall not consider the existence of these
    Supplementary Rules, or any other AAA rules, to be a
    factor either in favor of or against permitting the
    arbitration to proceed on a class basis.

    Although the Supplementary Class Rules can be utilized to

delegate to the arbitrator the question of whether class

arbitration is available, the mere reference to those rules does

not decide the question on the merits.       The Court therefore

concludes that, even if the reference to the Commercial AAA

Rules incorporates the Supplemental Class Rules, such an

incorporation is insufficient to provide implicit consent to

class or collective arbitration.

    In the absence of any affirmative or implicit consent, the

Court finds that the Arbitration Provision is, at best,

ambiguous as to the availability of class or collective

arbitration.   To determine whether the terms of an arbitration

agreement are ambiguous, courts ordinarily look to state

contract law. First Options of Chi., Inc., 514 U.S. at 944.

State law is, however, preempted to the extent that it “stands

as an obstacle to the accomplishment and execution of the full




                                  -18-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 19 of 24



purposes and objectives of [the FAA].” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 352 (2011).

    The Terms & Conditions Agreement in this case appears to

require the application of Connecticut law even though the

parties presume that Massachusetts law applies.        Given the

choice of law provision in the Terms & Conditions Agreement, the

Court finds that Connecticut law applies but it would reach the

same result under Massachusetts law. See Citation Ins. Co. v.

Gomez, 426 Mass. 379, 381 (1998).

    Under Connecticut law, a contract is ambiguous if the

intent of the parties is unclear from the text of the contract.

Alstom Power, Inc. v. Balcke–Durr, Inc., 849 A.2d 804, 812

(Conn. 2004).   A contract is also ambiguous if its text is

susceptible to more than one “reasonable interpretation.” 19

Perry St., LLC v. Unionville Water Co., 987 A.2d 1009, 1018

(Conn. 2010).

    After a term is deemed ambiguous pursuant to state law, it

is, as a matter of federal law, insufficient to compel class or

collective arbitration. See Lamps Plus, Inc., 139 S. Ct. at 1415

("The [FAA] therefore requires more than ambiguity to ensure

that the parties actually agreed to arbitrate on a classwide

basis.”).   For example, in Murray v. Transportation Media, Inc.,

a magistrate judge considered whether an arbitration agreement


                                  -19-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 20 of 24



provided sufficient consent for the court to compel class

arbitration. No. 19-cv-180-JR, 2019 WL 7144115, at *1 (D. Or.

Oct. 17, 2019), report and recommendation adopted, 2019 WL

7134413 (D. Or. Dec. 23, 2019).      The agreement stated that

arbitrable disputes included

    claim[s] for wages or other compensation (whether
    brought by or on behalf of one or more employees).

Id. at *6.   Because that provision did not state whether a

claim brought by one employee on behalf of others must be

“similarly situated” as required for collective actions

under the FLSA, the magistrate judge recommended, and the

district judge adopted, holding that the provision was

ambiguous and insufficient to provide the requisite consent

for collective arbitration. Id.

    The Arbitration Provision in this case is similarly

ambiguous.   On the one hand, defendant proffers a plausible

interpretation of the Waiver Provision as implying that the

parties agreed arbitration would be an alternative for all

claims arising out of the Terms & Conditions Agreement,

including class claims.    On the other hand, the same language,

when read in the context of the Substantial Accordance

Provision, appears to be limited to a litigation waiver.          The

incorporation of the AAA rules is ambivalent.        Consequently, the

Arbitration Provision fails to convey the intent of the parties,

                                  -20-
        Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 21 of 24



is subject to conflicting interpretations and is, therefore,

ambiguous.

    Accordingly, the Arbitration Provision fails to provide the

requisite consent to defendant to proceed with class or

collective arbitration against APIA.         APIA has demonstrated a

reasonable likelihood of success on the merits of that claim.

                   c. Whether Defendant May Pursue Claims Against
                      Plaintiffs on a Class-Wide or Collective Basis

    APIA seeks to enjoin Fernandez-Jimenez from pursuing class

or collective action claims against it.          The parties have

apparently agreed that the Terms & Conditions Agreement bars

defendant from bringing any kind of suit against APIA on an

individual, class or collective basis.          APIA has, therefore,

demonstrated a reasonable likelihood of success on the merits of

that claim.

             2. Remaining Preliminary Injunction Factors with
                respect to APIA

    Defendant’s opposition to the motion for a preliminary

injunction focuses on the merits of APIA’s claims.            She proffers

no opposition with respect to the remaining preliminary

injunction factors and, at oral argument, conceded that she has

none.    The Court is, nevertheless, required to analyze such

factors prior to granting injunctive relief.




                                     -21-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 22 of 24



    With respect to the second factor, various courts have held

that requiring a party to submit to arbitration in the absence

of consenting to do so constitutes “per se irreparable injury.”

See, e.g., AT&T Mobility LLC v. Princi, No. 11-11448-RWZ, 2011

WL 6012945, at *1 (D. Mass. Dec. 2, 2011); Servicemaster Holding

Corp. v. Hall, No. 13-CV-02980-JPM-dkv, 2013 WL 12098758, at *3

(W.D. Ten. Dec. 20, 2013).     This Court agrees.

    As to the third factor, APIA contends, and the Court

agrees, that compelling arbitration without proper consent would

cause them to suffer a substantial hardship.        Fernandez-Jimenez,

on the other hand, merely faces a delay in the ultimate

arbitration of her claims for which she may be entitled to

collect interest should she recover damages.        Accordingly, the

balance of hardships weighs in favor of plaintiffs.

    Finally, APIA submits that a preliminary injunction will

not harm the public interest.     To the contrary, an injunction

will purportedly serve the public by promoting the strong public

policy in favor of enforcing arbitration agreements in

accordance with the intent of the parties.       Defendant proffers

no reason why an injunction would harm the public interest and

the Court discerns none.

    Having determined that APIA has satisfied all of the

prerequisites for injunctive relief, the Court will enter the


                                  -22-
       Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 23 of 24



requested injunction in APIA’s favor and against Fernandez-

Jimenez.

            3.    Gertz

       Gertz is not a party to the Terms & Conditions Agreement.

In their submissions to this Court, however, the parties treat

Gertz in a manner identical to APIA without analyzing the import

of his status as a non-party to the Agreement.          At oral

argument, plaintiffs’ counsel suggested that Gertz may be

subject to the Arbitration Provision on a theory of agency or

estoppel but failed to proffer any reasoning in support.

       As explained above, a preliminary injunction is “an

extraordinary and drastic remedy.” Peoples Fed. Sav. Bank, 672

F.3d at 8-9 (quoting Voice of the Arab World, Inc., 645 F.3d at

32).   An injunction is never awarded as of right and it is the

burden of the moving party to establish that all four

preliminary injunction factors are met. Id; see also Jean, 492

F.3d at 26-27.

       The Court will not presume that Gertz is entitled to

injunctive relief merely because it has concluded that APIA is.

Gertz has proffered no independent reason as to why he is

entitled to such relief.      For that reason, the Court will deny

the motion for preliminary injunction with respect to Gertz.




                                    -23-
     Case 1:20-cv-10920-NMG Document 24 Filed 06/19/20 Page 24 of 24



                                 ORDER

    For the foregoing reasons, plaintiffs’ motion for a

preliminary injunction (Docket No. 3) is, with respect to the

claims of Gertz, DENIED, but otherwise ALLOWED.

So ordered.

                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated June 19, 2020




                                  -24-
